        Case 1:20-cv-02885-BAH Document 49-1 Filed 12/29/20 Page 1 of 1

                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW
                                              Washington, DC 20530




                                                                                 Tel.: (202) 514-2071




                                                                                December 29, 2020

Ms. Angela D. Caesar
Clerk, United States District Court
   for the District of Columbia
E. Barrett Prettyman U.S. Courthouse
   and William B. Bryant Annex
333 Constitution Avenue, NW
Washington, DC 20001
VIA CM/ECF

       Re:     Turner et al. v. U.S. Agency for Global Media, et al., No. 20-cv-2885

Dear Ms. Caesar,

        This letter is filed pursuant to D.C. Circuit Rule 47.2(a) to advise the clerk of this Court
that on December 17, 2020, the government filed a notice of appeal in the above-captioned
matter, in which the district court entered a preliminary injunction against the defendants. The
Government does not intend to file a motion for expedited consideration of this appeal. Pursuant
to Rule 47.2(a), the Government has similarly alerted the Court of Appeals by separate letter.

                                              Respectfully submitted,

                                                   /s/ Michael F. Knapp
                                                   MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                   CHRISTOPHER M. LYNCH
                                                       (D.C. Bar No. 1049152)
                                                   Trial Attorneys
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   Phone: (202) 514-2071
